

116 S3866 IS: Aircraft Safety Improvement Act of 2020
U.S. Senate
2020-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3866IN THE SENATE OF THE UNITED STATESJune 2, 2020Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to improve the Federal Aviation Administration's aircraft certification process, and for other purposes.1.Short titleThis Act may be cited as the Aircraft Safety Improvement Act of 2020.2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Definitions.Sec. 4. Safety management system for manufacturers.Sec. 5. Best practices for Organization Designation Authorizations.Sec. 6. Review of human factors assumptions.Sec. 7. Human factors research plan.Sec. 8. Certification pilot operational evaluations.Sec. 9. Review of FAA certification expertise.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the FAA.(2)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.(3)FAAThe term FAA means the Federal Aviation Administration.4.Safety management system for manufacturers(a)Rulemaking proceeding(1)In generalThe Administrator shall conduct a rulemaking proceeding to require that manufacturers that hold both a type certificate and a production certificate issued pursuant to section 44704 of title 49, United States Code, where the United States is the State of Design and State of Manufacture, have in place a safety management system that is consistent with the standards established by the International Civil Aviation Organization for such systems. (2)Aviation rulemaking committeeNot later than 90 days after the date of enactment of this Act, the Administrator shall establish an aviation rulemaking committee to make recommendations on the rulemaking to be carried out under paragraph (1). (b)Final rule deadlineNot later than 24 months after establishing the aviation rulemaking committee under subsection (a)(2), the Administrator shall issue a final rule pursuant to the rulemaking proceeding required under subsection (a). (c)Surveillance and audit requirementThe final rule issued pursuant to subsection (b) shall include a requirement for the Administrator to implement a documented surveillance process by defining and planning inspections, audits, and monitoring activities on a continuous basis, to ensure that design and production approval holders of aviation products meet and continue to meet safety management system requirements under the rule. 5.Best practices for Organization Designation Authorizations(a)In generalSection 213 of the FAA Reauthorization Act of 2018 (Public Law 115–254, 132 Stat. 3249) is amended—(1)by striking subsection (g);(2)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively;(3)by inserting after subsection (b), the following:(c)Best practices reviewIn addition to conducting the survey required under subsection (b), the Panel shall conduct a review of all ODA holders to identify and develop best practices. At a minimum, the best practices shall address preventing and deterring instances of undue pressure on or by an ODA unit member, within an ODA unit, or by an ODA holder, or instances of perceived regulatory coziness or other failures to maintain independence between the FAA and an ODA holder or ODA unit member. In carrying out such review, the Panel shall—(1)examine other government regulated industries to gather lessons learned, procedures, or processes that address undue pressure of employees, perceived regulatory coziness, or other failures to maintain independence; (2)identify ways to improve communications between an ODA unit, ODA unit members, and FAA engineers and inspectors, in order to enable direct communication of technical concerns that arise during a certification project without fear of reprisal to the ODA unit or ODA unit member; and(3)examine the FAA Designee Program, including the assignment of FAA advisors to designees, to determine which components of the program may improve the FAA’s oversight of ODA units, ODA unit members, and the ODA program.;(4)in subsection (d) (as redesignated by paragraph (2))—(A)in paragraph (5), by striking and after the semicolon at the end;(B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(7) the results of the review conducted under subsection (c).; and(5)by inserting after subsection (g) (as redesignated by paragraph (2)), the following:(h)Best practices adoption(1)In generalSubject to paragraph (2), not later than 180 days after the date on which the Administrator receives the report required under subsection (e), the Administrator shall establish best practices for all ODA holders and require such practices to be incorporated into each ODA holder's approved procedures manual.(2)Notice and comment periodThe Administrator shall publish the established best practices for public notice and comment for not fewer than 60 days prior to requiring the practices be incorporated into each ODA holder’s approved procedures manual.(i)SunsetThe Panel shall terminate on the earlier of—(1)the date of submission of the report under subsection (e); or(2)the date that is 2 years after the date on which the Panel is first convened under subsection (a)..(b)Procedures manualSection 44736(b)(3) of title 49, United States Code, is amended—(1)in subparagraph (E), by striking and after the semicolon at the end;(2)in subparagraph (F), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(G)ensure the ODA holders procedures manual contains procedures and policies based on best practices established by the Administrator of the FAA to mitigate undue pressure and regulatory coziness or other failures to maintain independence..6.Review of human factors assumptions(a)Human factors in certificationNot later than 60 days after the date of enactment of this Act, the Administrator shall initiate a review and may, after such review and as necessary, revise existing regulations and policies, including but not limited to sections 25.1302, 25.1309, and 25.1322 of title 14, Code of Federal Regulations, to integrate and emphasize human factors and human system integration, particularly those related to pilot and aircraft interfaces. (b)ReviewIn carrying out subsection (a), the Administrator shall—(1)review existing assumptions on pilot recognition and response as part of the certification process;(2)validate such assumptions with applicable human factors research, and as necessary modify the existing assumptions;(3)ensure that when carrying out the certification of a new aircraft type, including a supplemental or amended type, the cumulative impact that new technologies may have on pilot response are properly assessed; and(4)ensure that any action carried out under this subsection accounts for the necessary adjustments to pilot training needs.(c)ReportNot later than 180 days after completing the review required under subsection (a), the Administrator shall submit a report to the appropriate committees of Congress detailing the results of the review and what revisions or other changes were made as a result of such review. 7.Human factors research plan(a)Human factors research planNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with aircraft manufacturers, operators, and pilots, and in coordination with the Administrator of the National Aeronautics and Space Administration, shall develop a research plan to address the integration of human factors in the design and certification of transport category aircraft. (b)RequirementsIn developing the research plan under subsection (a), the Administrator shall—(1)establish goals for research and continuing education in areas of study relevant to advancing technology, improving design, engineering, and certification practices, and facilitating better understanding of human factors concepts in the context of the growing development and reliance on automation in aircraft operations;(2)take into consideration and leverage any existing or planned research that is conducted by or conducted in partnership with the FAA; and(3)focus on—(A)preventing a recurrence of the types of recent accidents that have involved large transport category airplanes designed and manufactured in the United States; and (B)increasingly complex aircraft systems and designs. (c)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as may be necessary to carry out this section.8.Certification pilot operational evaluations(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall revise existing policies for manufacturers of large transport category airplanes that are expected to be operated for passenger air transportation under part 121 of title 14, Code of Federal Regulations, to ensure that pilot operational evaluations for airplanes that are in the process of being certified use pilots from foreign and domestic air carriers that are expected to operate such airplanes. (b)RequirementThe air carrier pilots used for such evaluations shall include a representative sample of such carriers’ pilots with respect to levels of experience.9.Review of FAA certification expertise(a)In generalNot later than 60 days after the date of enactment of this Act, and without duplicating any recently completed or ongoing reviews, the Administrator shall initiate a review of—(1)the inspectors, engineers, managers, and executives in the FAA who are responsible for the certification of the design, manufacture, and operation of transport category aircraft for purposes of determining whether the FAA has the expertise and capability to adequately understand the safety implications of, and oversee the adoption of, new or innovative technologies, materials, and procedures that designers and manufacturers of such aircraft may adopt or introduce; and(2)the Chief Scientific and Technical Advisors program to determine whether the program should be enhanced or expanded to bolster and support the FAA’s aircraft certification and safety programs, particularly with respect to understanding the safety implications of new or innovative technologies, materials, and procedures, that designers and manufacturers of such aircraft may adopt or introduce.(b)Outside experts permittedThe Administrator may use experts outside of the FAA to conduct or assist in the review required by subsection (a).(c)Deadline for completionNot later than 270 days after the date of enactment of this Act, the Administrator shall complete the review required by subsection (a).(d)BriefingNot later than 30 days after the completion of the review required by subsection (a), the Administrator shall brief the appropriate committees of Congress on the results of the review and any other related review. The briefing shall include the following: (1)An analysis of the FAA’s ability to hire safety inspectors, engineers, managers, executives, scientists, and technical advisors, who have the requisite expertise to oversee new developments in aerospace design and manufacturing.(2)A plan for the FAA to improve the overall expertise of the FAA’s personnel who are responsible for the oversight of the design and manufacture of transport category aircraft.(3)Recommendations for such legislation, if any, as the Administrator determines necessary to carry out the plan required under paragraph (2). 